NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1018
                                       ___________

                                  BRANDON MOODY,
                                              Appellant

                                             v.

    JUDE CONROY, Assistant District Attorney for the Philadelphia District Attorney’s
      Office; JOHN VERRECHIO, Detective for the Philadelphia Police Department;
           THOMAS GAUL, Detective for the Philadelphia Police Department,
                      individually and in their official capacities
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:10-cv-02525)
                       District Judge: Honorable Berle M. Schiller
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 24, 2017

              Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                           (Opinion filed: February 28, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Brandon Moody appeals pro se from the District Court’s orders dismissing his

complaint as time-barred and denying his motion for reconsideration of that dismissal.

We grant Moody’s motion to file a consolidated reply brief, and will vacate and remand

for further proceedings in the District Court.

       Moody’s second amended complaint sets out the following allegations. Moody

was detained pre-trial at the Curran Fromhold Correctional Facility on May 14, 2008,

when correctional officers at the facility seized his mail and personal property, including

privileged communications with his attorney. The officers represented at the time that

they were seizing the property pursuant to a court order. Moody was present during the

seizure and objected to the officers that no court order should include privileged

communications or legal materials. Moody reluctantly complied, but immediately after

the seizure he brought his concerns to the attention of a lieutenant at the prison,

requesting a copy of the purported court order and a confiscation receipt. Moody never

received a copy of any court order or subpoena.

       On May 19 and 20, 2008, the state trial court held hearings prior to Moody’s

criminal trial that provided additional information about the seizure. Moody alleged that

he was not present at either hearing, although transcripts filed with his complaint indicate

that he was present on May 20. Detectives John Verrechio and Thomas Gaul had

apparently requested the seizure of Moody’s papers. Verrechio collected the seized

materials from the prison lieutenant and gave them to Assistant District Attorney Jude

Conroy, who was prosecuting Moody in his criminal case. No subpoena justifying the

seizure was produced at either hearing.

                                                 2
       None of Moody’s legal materials were returned until after the trial, and the

materials that were returned at that time were incomplete. Moody was convicted on May

23, 2008, and remains incarcerated.

       About two years later, Moody brought a pro se federal civil rights suit against

Verrechio, Gual, and Conroy. Moody prepared an in forma pauperis application and

complaint that were signed on May 19, 2010. Compl., D. Ct. Doc. No. 10, at 13. He

included a certificate of service that invoked the prison mailbox rule and was signed on

May 20, 2010. Compl., D. Ct. Doc. No. 10-2, at 47. Moody represented that he gave the

documents to prison officials for copying on May 19 or May 20, 2010, and for mailing on

May 21, 2010. Mot. for Recons., D. Ct. Doc. No. 67, at 14, 20-21. The prison charged

Moody for postage on May 21. Mot. for Recons., D. Ct. Doc. No. 67, at 21. The filing

was then stamped as filed and docketed in the District Court on May 24, 2010.

       Eventually, the District Court appointed counsel to represent Moody. Counsel

filed a second amended complaint, in which Moody alleged that Conroy, Verrechio, and

Gaul had ordered the seizure in violation of his First, Fourth, Sixth, and Fourteenth

Amendment constitutional rights. Moody also alleged that the defendants’ actions

amounted to a civil conspiracy to deprive him of constitutional protections, malicious

abuse of process, and a civil conspiracy to commit malicious abuse of process.

       The defendants filed motions to dismiss on multiple grounds, including that the

two-year statute of limitations had passed before Moody filed suit. The District Court

granted the motions on statute of limitations grounds, finding that Moody had filed his

complaint on May 24, 2010. Although the District Court did not reach the merits of the

                                             3
complaint itself, it observed that, “[t]hough the law requires dismissal of Plaintiff’s

claims, the allegations in the Second Amended Complaint are troubling. The Court urges

the proper entities to investigate and, if necessary, discipline any individuals who acted

improperly in seizing Moody’s materials.” Mem., Oct. 30, 2015, D. Ct. Doc. No. 5, at 5

n.1. Moody then filed a pro se motion for reconsideration in which he argued that the

prison mailbox rule should apply to his filings, but the District Court denied the motion

without discussion. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary review

over a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). Howard Hess

Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 246 (3d Cir. 2010). When

considering a motion to dismiss, we construe a pro se plaintiff’s pleadings liberally. See

Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). We review a district court’s order

denying a motion for reconsideration for an abuse of discretion. Max’s Seafood Café ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999). “The scope of a

motion for reconsideration . . . is extremely limited[,]” and should “be used only to

correct manifest errors of law or fact or to present newly discovered evidence.” Blystone

v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). 1




1
  The Appellees contend that we do not have jurisdiction to consider the underlying
dismissal decision because Moody did not file a separate notice of appeal from that order,
and then filed an untimely motion for reconsideration. Moody’s motion for
reconsideration, however, was timely filed for the reasons set out in his briefs on appeal.
                                               4
       First, we consider the applicable statute of limitations. Here, Pennsylvania’s two-

year personal injury statute of limitations applies to Moody’s § 1983 action. See Sameric

Corp. of Del., Inc. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998).

       Second, we consider when Moody’s cause of action accrued. Federal law governs

the accrual of a § 1983 claim, which occurs when a litigant knows or has reason to know

of the injury that is the basis of the action. Montgomery v. DeSimone, 159 F.3d 120, 126

(3d Cir. 1998). In other words, “[a]ccrual is the occurrence of damages caused by a

wrongful act—when a plaintiff has a complete and present cause of action, that is, when

the plaintiff can file suit and obtain relief.” Dique v. N.J. State Police, 603 F.3d 181, 185

(3d Cir. 2010) (internal quotation marks and citations omitted). “‘[T]he tort cause of

action accrues, and the statute of limitations commences to run, when the wrongful act or

omission results in damages. The cause of action accrues even though the full extent of

the injury is not then known or predictable.’” Wallace v. Kato, 549 U.S. 384, 391 (2007)

(quoting 1 C. Corman, Limitation of Actions § 7.4.1, pp. 526-27 (1991)); see also Estate

of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 860-61 (3d Cir. 2014)

(concluding that the cause of action accrued when there was awareness of the search and

seizure, not knowledge of the illegality of it). Here, Moody alleged that he was present at

the seizure and objected that it encompassed privileged materials. Consequently, the

cause of action accrued on May 14, 2008.

       Third, we consider whether the statute of limitations should be equitably tolled to

commence on a later date. As the District Court correctly observed, when a defendant

intentionally misinforms or conceals information from a plaintiff, Pennsylvania’s

                                              5
equitable estoppel doctrine can toll the statute of limitations. See Lake v. Arnold, 232
F.3d 360, 367-68 (3d Cir. 2000). We agree with the District Court’s conclusion that the

statute of limitations could have been tolled until May 20, 2010, at the latest. At a pre-

trial hearing on that date that Moody attended, the defendants’ role in the seizure was

revealed, additional information about what the defendants did with the legal documents

came to light, and no valid court order or subpoena was produced to justify the seizure.

       In particular, Moody alleged that during the seizure a prison official stated that he

had “orders to take everything, which includes legal documents” while “wa[]ving an un-

identifiable document.” Second Am. Compl., D. Ct. Doc. No. 48, ¶ 12. Moody alleged

that the document was, in fact, forged and intended to deceive him, and as factual support

for that allegation he pleaded that no court order or subpoena was ever provided. Second

Am. Compl., D. Ct. Doc. No. 48, ¶ 14. At the pre-trial hearing on May 20, 2008,

Verrechio admitted that he reviewed Moody’s seized legal materials even though legal

materials were not usually removed from a prisoner’s cell during a search. Second Am.

Compl., D. Ct. Doc. No. 48, ¶ 27. Furthermore, neither Conroy nor Verrechio could

produce a copy of the purported subpoena at the May 20, 2008 hearing. Second Am.

Compl., D. Ct. Doc. No. 48, ¶ 30.

       Considering these allegations in the light most favorable to Moody, as we must,

we agree with the District Court that Moody pleaded sufficient facts to allege that the

defendants actively misled him concerning the facts underlying his cause of action until

those facts were revealed on May 20, 2008. True, Moody had knowledge of the injury on

May 14, 2008, but the defendants’ actions—at least as Moody has alleged—tended to

                                             6
dispel suspicions about the illegality of the seizure that Moody might have held while it

was occurring. At the motion to dismiss stage, construing all inferences in Moody’s

favor, that is sufficient to invoke the equitable tolling doctrine. See Oshiver v. Levin,

Fishbein, Sedran & Berman, 38 F.3d 1380, 1391-92 (3d Cir. 1994).

       Fourth, we consider whether Moody filed his complaint within the applicable

statute of limitations. The District Court concluded that Moody’s complaint should be

considered filed as of May 24, 2010. Under the prison mailbox rule, however, a pleading

is deemed filed at the time a prisoner executes it and delivers it to prison authorities for

mailing. See Houston v. Lack, 487 U.S. 266, 276 (1988); Pabon v. Superintendent S.C.I.

Mahanoy, 654 F.3d 385, 391 n.8 (3d Cir. 2011). The District Court did not consider that

doctrine, or make note of Moody’s certificate of service dated May 20, 2010—which was

attached to Moody’s initial complaint—even after Moody raised the prison mailbox rule

in his reconsideration motion.

       Considering in particular the May 20, 2010 certificate of service, in conjunction

with the additional information that Moody included with his motion for reconsideration,

we conclude that Moody’s appeal may have been timely filed under the prison mailbox

rule. Consequently, we will vacate the judgment and remand for the District Court to

make that determination in the first instance, and to conduct any further proceedings

consistent with this opinion.




                                              7